Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1,3-7,9,11-15,17-24,26,28,29 are allowed. 
Regarding Claim 1,
Goto et al discloses (Fig. 28) a first display region (MAIN); a second display region (SUB); and a first region (FPC3), wherein the first display region and the second display region are adjacent to each other with the first region there between, wherein the first display region comprises a curved surface forming a bent portion ([0200], “…When the liquid crystal display module of this embodiment is mounted on a mobile phone, the liquid crystal display module is used in a folding manner along a broken line V.”, folding manner = bent portion)  wherein the first display region comprises a first wiring (G1), wherein the first wiring meanders (as shown bending from horizontal to vertical back to horizontal to connect to DRV1) in the first display region (MAIN), wherein the meandering first wiring is provided on the bent portion (the folding manner along the broken line V),  and wherein the first wiring is a first scan line (G1), and wherein the first region (FPC3) is a non-display region.
Goto et al does not disclose in a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape.

Chen et al (US 8487643) discloses zigzagging scanning lines between displays. Chen does not disclose the zigzagging lines on bent portions of a display.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the first display region comprises a curved surface and a bent portion to have a meandering wiring on it.
Claims 3-7,20,28 depends on Claim 1, therefore are allowable.
Regarding Claim 9,
In addition to Goto et al and Nonaka et al, Goto et al discloses (Fig. 28) a first display region (MAIN); a second display region (SUB); and a first region (FPC3), wherein the first display region and the second display region are adjacent to each other with the first region there between, , wherein the first display region comprises a curved surface forming a bent portion ([0200], “…When the liquid crystal display module of this embodiment is mounted on a mobile phone, the liquid crystal display module is used in a folding manner along a broken line V.”, folding manner = bent portion)  wherein the first region (FPC3) is a non-display region, wherein the first display region (MAIN) comprises a first wiring (G1), wherein the second display region (SUB) comprises a second wiring (GS1), wherein the first region (FPC3) comprises a third wiring (SDCONT), wherein the first wiring (G1) is electrically connected to the third wiring (SDCONT), wherein the second wiring (GS1) is electrically connected to the third wiring (SDCONT through DRV1), 
Goto et al does not disclose in a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape.
Nonaka et al discloses (Look at the figure on Page 3/15) [0027] in a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape.
Chen et al (US 8487643) discloses zigzagging scanning lines between displays. Chen does not disclose the zigzagging lines on bent portions of a display.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the first display region comprises a curved surface and a bent portion to have a meandering wiring on it.
Claims 11-15,17,21,29 depends on Claim 9, therefore are allowable.
Regarding Claim 18,
In addition to Goto et al and Nonaka et al, Goto et al discloses (Fig. 28) a first display region (MAIN) a second display region (SUB); and a first region (FPC3), wherein the first display region (MAIN) and the second display region (SUB) are adjacent to each other with the first region there between, ,  wherein the first region (FPC3) is a non-display region (FPC3) wherein the first region comprises a curved surface forming a bent portion (broken line V) [0200], the first display region comprises a first wiring (G1), wherein the second display region (SUB) 
Goto et al does not disclose in a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape.
Nonaka et al discloses (Look at the figure on Page 3/15) [0027] in a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape.
Chen et al (US 8487643) discloses zigzagging scanning lines between displays. Chen does not disclose the zigzagging lines on bent portions of a display.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the first display region comprises a curved surface and a bent portion to have a meandering wiring on it.
Claims 19,22 depends on Claim 18, therefore are allowable.

Regarding Claim 23,
Goto et al discloses (Fig. 28) a first display region (MAIN); a second display region (SUB); and a first region (FPC3), wherein the first display region and the second display region are adjacent to each other with the first region there between, wherein the first display region comprises a curved surface forminq a bent portion (broken line V) [00200],wherein the first display region comprises a first wiring (G1), wherein the first wiring meanders (as shown bending from horizontal to vertical back to horizontal to connect to DRV1) in the first display region (MAIN), and wherein the first wiring is a first scan line (G1), and wherein the first region (FPC3) is a non-display region. wherein the meandering first wiring is provided on the bent portion (broken line V)[0200],
Goto et al does not disclose wherein the first wiring meanders in the matrix of pixels between adjacent rows.
Uchino et al discloses (Fig. 1) wherein the first wiring (VG1) meanders in the matrix of pixels between adjacent rows.
Chen et al (US 8487643) discloses zigzagging scanning lines between displays. Chen does not disclose the zigzagging lines on bent portions of a display.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the first display region comprises a curved surface and a bent portion to have a meandering wiring on it.
Claims 24,26 depends on Claim 23, therefore are allowable.


Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/LUCY P CHIEN/             Primary Examiner, Art Unit 2871